Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnny M. Vanover appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Vanover’s 42 U.S.C. § 1983 (2012) civil rights complaint under 28 U.S.C. § 1915A(b) (2012). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Vanover does not challenge the basis for the district court’s disposition in his informal briefs, Vanover has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s •judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.